Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 32-48 are pending, claims 1-31 and 49-51 are canceled in this application. 
This application is a continuation of 15/866,043, filed on 01/09/2018, now abandoned, which is a division of 14/416,421, filed on 01/22/2015, now U.S. 9937164, which is a national stage entry of PCT/EP13/65855, filed on 07/26/2013, which claims priority from provisional application 61/806,185, filed on 03/28/2013, and is a continuation in part of 13/558,463, filed 07/26/2012, now abandoned.

Election/Restrictions
Applicant’s election of Group I, claims 32-48, and subsequent species election of parenteral administration among claims 39-41, in the reply filed on 04/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicants have cancelled non-elected claims 49-51. Claim 41 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 32-40 and 42-48 will presently be examined to the extent they read on the elected subject matter of record.

Objection to specification
The specification recites “in FIGS. 4a and 4b that administration of 16 mg of buprenorphine as Subutex gives a Cmax concentration of 6 ng/mL but is cleared to around 0.5 ng/mL in less than 24 hours.” On page 23, line 9-11, however, figures 4a and 4b are not found by the examiner.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-38, 40, 42, and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thuresson et al. (US 2007/0265190 A1).
Thuresson et al. teach a method of in detoxification or maintenance in opioid dependents and addiction treatment of a human subject for opioid dependence and/or withdrawal and pain comprising administration with syringe of a pre-formulation to be readily administrated to the subject (abstract, paragraph 17, 19, 36, 70, 71, 75, and 98, and claims 29-32) comprising 
a) at least one neutral diacyl lipid; 
b) at least one phospholipid; 
c) at least one oxygen containing organic solvent including NMP, etc., and 
buprenorphine; and 
exemplified 15.3% by weight of buprenorphine in example 20;
with a a) to b) weight ratio of 40:60 (paragraph 39 and claim 9) and 3-20% NMP solvent (paragraph 59-60);
which forms at least one non-lamellar liquid crystalline phase structure parenteral depot compositions upon contact with an aqueous fluid (paragraph 95) for sustained release of days (encompasses 6 time at a period of 28 ± 7 days) and ≥4 weeks of bioactive agents including 75 mg/kg buprenorphine dosage for a rat with about 300 g body weight, i.e., 22.5 mg/rat (paragraph 75, 95, and 135).

Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Thuresson et al. (US 2007/0265190 A1), as applied to claims 32-38, 40, 42, and 48, in view of Makwana et al. (Prefilled syringes: An innovation in parenteral packaging, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3465144/pdf/IJPI-1-200.pdf).
The teachings of Thuresson et al. are discussed above and applied in the same manner.
Thuresson et al. do not specify the pre-formulation readily administrated with syringe being a pre-filled syringe.
This deficiency is cured by Makwana et al. who teach pre-filled syringes having the advantages of convenience by allowing injections to be administered more quickly, etc., (paragraphs on page 200-201 under “Advantages” and “Factors Responsible for Growth of Prefilled Syringes”), i.e., ready to use.
	It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Thuresson et al. and Makwana et al. to specify pre-formulation readily administrated with syringe taught by Thuresson et al. being a pre-filled syringe. Pre-filled syringe having the advantages of convenience by allowing injections to be administered more quickly, etc., was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
	
	
Claims 43-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thuresson et al. (US 2007/0265190 A1) (US 2007/0265190 A1), as applied to claims 32-38, 40, 42, and 48, in view of Kuhlman et al. (Relationship of plasma buprenorphine and norbuprenorphine to withdrawal symptoms during dose induction, maintenance and withdrawal from sublingual buprenorphine https://www.proquest.com/openview/d56e8b09096267848492345e71a08ab5/1?pq-origsite=gscholar&cbl=37458).
The teachings of Thuresson et al. are discussed above and applied in the same manner.
Thuresson et al. do not specify the plasma level of maintenance dose of buprenorphine in opioid maintenance treatment.
This deficiency is cured by Kuhlman et al. who teach the plasma level of maintenance dose of buprenorphine in opioid maintenance treatment being >0.7 ng/mL and specified 1.10 ng/mL (abstract).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Thuresson et al. and Kuhlman et al. to specify the plasma level of maintenance dose of buprenorphine in opioid maintenance treatment taught by Thuresson et al. being 1.10 ng/mL. A plasma level of maintenance dose of buprenorphine in opioid maintenance treatment being 1.10 ng/mL was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 32-40 and 42-48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,937,164 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 32-40 and 42-48 recite a method of administering an opioid maintenance treatment in a patient comprising administering a composition comprising about 15-25% by weight of buprenorphine; ≤about 25% by weight of NMP; and a phosphatidylcholine and a diacyl lipid in a 40:60 weight ratio; wherein for at least a month after administration buprenorphine in the patient remains at a therapeutic level.
The US 9,937,164 B2 patent claims 1-24 recite a method of treatment or prophylaxis of a human subject of pain or of opioid dependence by maintenance comprising administration of a depot precursor formulation comprising: a) a lipid controlled release formulation comprising i) at least one neutral diacyl lipid; and ii) at least one phospholipid, wherein a weight ratio of i):ii) is from 90:10 to 20:80;  b) 20-40% by weight of at least one oxygen containing organic solvent such as NMP;  c) ≥25% by weight of at least one active agent selected from buprenorphine and salts thereof.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same method.
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG YU/
Primary Examiner, Art Unit 1612